DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumamoto et al. ( WO 2017/038082; for rejection purposes see English equivalent US 2018/0239195).
Regarding claim 1, Kumamoto et al. disclose a lighting device (Video display device; see Title) comprising: a plurality of light sources ( 21; paragraphs 55 & 65; Figs 2-4); a light diffusion plate(optical sheet 50; paragraph 58) arranged opposite the light sources, the light diffusion plate diffusing light from the light sources; a sheet-like optical member (40) disposed between the light diffusion plate and the light sources, the optical member including a transmitting part that transmits the light emitted from the light sources and a reflecting part that reflects the light emitted from the light sources (Paragraph 57); and a partition (31)  arranged between adjacent light sources, the optical member being held by a support portion (100) that is 
Regarding claim 2, Kumamoto et al. disclose that the support portion (100) has a convex portion that protrudes from the end portion of the partition toward the light diffusion plate, and the optical member has an engagement portion that engages the convex portion (Figs 8-9).
 Regarding claim 3, Kumamoto et al. disclose that the convex portion has a shaft portion that extends from the partition toward the light diffusion plate and a widening portion that is disposed at an end of the shaft portion and has a larger diameter than the shaft portion, and the widening portion is formed by swaging an end portion of the shaft portion of the convex portion while the convex portion is inserted to the optical member (See Fig 10).
Regarding claim 5, Kumamoto et al. disclose that the partition (31) is formed as a solid member (Fig 5).
Regarding claim 6, Kumamoto et al. disclose that the partition (31) has a thickness that is larger than that of the optical member (see Fig 9).
Regarding claim 7, Kumamoto et al. disclose that the partition (31) is mounted to a substrate (20) on which the light sources (21) are disposed (Fig 8).
Regarding claim 8, Kumamoto et al. disclose that the partition is mounted to the substrate by a mounting portion that is integrally provided to the partition and protrudes from the partition to an opposite side of the support portion at a position corresponding to the support portion (Fig 7).
 Regarding claim 9, Kumamoto et al. disclose that a reflective member (30) disposed on a light source side with respect to the optical member (40), the reflective member reflecting 
 Regarding claim 10, Kumamoto et al. disclose that the partition (31) is integrally provided with a bottom surface on a light source side, and the bottom surface reflects the light emitted from the light sources(paragraph 95).
 Regarding claims 11, 16-17, Kumamoto et al. disclose  a display device comprising: a display panel (70) (see Abstract; Fig 1); and a backlight disposed rearward of the display panel (70), the backlight emitting light to the display panel, the backlight including a plurality of light sources (21; paragraphs 55 & 65; Figs 2-4), a light diffusion plate (50) that is arranged opposite the light sources, the light diffusion plate diffusing light from the light sources (paragraph 58), a sheet-like optical (40)member that is disposed between the light diffusion plate and the light sources, the optical member including a transmitting part (holes 41)that transmits the light emitted from the light sources and a reflecting part ( non-hole part) that reflects the light emitted from the light sources (paragraph 57), and a partition (31) that is arranged between adjacent light sources, the optical member (40) being held by a support portion (100)that is integrally provided to the partition and protrudes from an end portion of the partition toward the light diffusion plate (fig 3).
Regarding claim 12, Kumamoto et al. disclose that the support portion (100) has a convex portion that protrudes from the end portion of the partition toward the light diffusion plate, and the optical member has an engagement portion that engages the convex portion (Figs 8-9).

Regarding claim 15, Kumamoto et al. disclose that the partition (31) is formed as a solid member (Fig 5).
Regarding claim 18, Kumamoto et al. disclose that the shaft portion and widening portion are coaxially arranged with respect to each other (Fig 10).
Regarding claim 19, Kumamoto et al. disclose that the partition (31) includes a lattice frame that defines a plurality of compartments corresponding to the light sources (21) (see Figs 5 & 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaoto et al. as applied to claim 1 & 11.
Regarding claims 4 & 14, Kumamoto et al. disclose that the widening portion (150) does not contact the diffusion plate and support the light diffusion plate but shows an example in Fig 10 (paragraph 127).
However, it would have been an obvious design choice to make a contact of the widening portion with the diffusion plate so as to support the diffusion plate for further stability of the plate.  
Regarding claim 20, Kumamoto et al. fail to disclose a boss portion supporting the light diffusion plate that is integrally provided to the partition at a location spaced apart from the support portion and protrudes from the end portion of the partition toward the light diffusion plate.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have boss portions as claimed in claim 20 to support the diffusion plate since such support system are known suitable system known in the art.
			         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875